DETAILED ACTION
Claims 1–17 and 29–31 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words. National practice provides that the abstract should contain no more than 150 words. See MPEP § 608.01 (b) regarding 37 CFR 1.72 (b).

The disclosure is objected to because of the following informalities:
Claim 1: “generating a molecular beam by passing a compound molecule[[s]] through a nozzle”
claim 15: “a nozzle to generate a molecular beam by passing the compound molecules through it”- the limitation should be corrected as shown.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nuclear reaction module and nuclear reaction system of claims 29–31 must be shown or the feature(s) canceled from the claim(s).  Figure 5 is insufficient to show what the nuclear reaction module entails, and what type of connector is used to connect the nuclear reaction module to the collision module of the nuclear reactor system. How a beam is introduced into a nuclear reactor may affect the nuclear reaction. In addition, neither a nuclear fusion reactor nor a nuclear fission reactor is shown because the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 5 shows a box diagram with no structure. It is therefore conducive to the understanding of the diagram to label the boxes similarly to that done for Figure 4. Please refer to the above for instructions on corrected drawing sheets. The objections to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for achieving the specified function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means to guide”, “means to accelerate”, and “means to neutralize” of claim 15;
“means for selecting” of claim 16; and 
“nuclear reaction module” and “connector” of claim 29.
These claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means”, “module” or “connector” coupled with functional language “to guide”, “to accelerate”, “to neutralize”, “to select”, ”to host”, and “to connect”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  It is unclear whether a nuclear reaction module refers to an entire reactor or a piece of a reactor, to a containment vessel or to a core, to a fission reactor or to a fusion reactor, or to a non-nuclear reactor system that performs nuclear reactions such as an ion beam collider. Likewise, there is no 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15–17 and 29–31 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be support for the corresponding structure of the 35 U.S.C. 112(f) limitations:
“means to guide”: ionization laser beam, electron beam, deflection plates, or the equivalent.
“means to accelerate”: electric fields, or the equivalent.
“means to neutralize”: electrons.
“means for selecting”: spatial filters or the equivalent.
nuclear reactor system: a tokamak reactor or the equivalent. 
However, there appears to be no support for the corresponding structure of the 35 U.S.C. 112(f) limitation for the connector. The drawing of Fig. 5 shows this as a black box with no further structure.  Therefore this limitation is rejected under 35 U.S.C. 112(a) and 112(b).
If applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29–31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claim 29 refers to a “connector” that connects a nuclear reaction module, interpreted as the equivalent of a tokamak reactor, both 
The structural limitation “a connector”, interpreted under 35 U.S.C. 112(f), is claimed without sufficient written description to describe what a connector refers to. Following the specification page 24, the connector 450 connects photodissociation systems with a collision module, however, the connector is defined only by its function and a black box labeled in a block 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  10 and 29–31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) because it recites the term “strong” in “further comprising applying a strong magnetic field to the spin polarized Hydrogen isotopes after photodissociating”. The term “strong” in claim 10 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim because in certain applications a “strong” magnet may be too weak to perform a function, or vice versa, therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to modify to “above 0.1T” in the place of strong, as described in the Specification.
Claim 29 recites the limitation, “a connector” which has been interpreted under 35 U.S.C. 112(f), however no specific structure for a connector is provided in the specification and therefore it does not distinctly claim the subject matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.
Despite the above rejections and in order to advance prosecution, an effort has been made to examine this invention in view of the prior art as best understood by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6–17 are rejected under 35 U.S.C. 103 as being unpatentable over Rakitzis, T. P., et al. "Spin-polarized hydrogen atoms from molecular photodissociation." Science 300.5627 (2003): 1936-1938 (hereinafter “Rakitzis”) in view of Ady Hershcovitch*, US 4654183 A (hereinafter “Hershcovitch”), and further in view of Abragam Anatole et al, US 3286162 A 	
Regarding claims 1 and 15, Rakitzis discloses a method for producing a neutral beam of spin polarized Hydrogen isotopes by photodissociating compound molecules, each compound molecule comprising a Hydrogen isotope and a second element (Abstract), the method comprising: 
generating a molecular beam (p. 1936, col.1: HCl is used to generate a molecular beam);
introducing the molecular beam into a photodissociation chamber (p. 1936 col. 2: HCl is photodissociated); 
photodissociating the molecular beam into spin polarized Hydrogen isotopes and second elements by intersecting the molecular beam with a circularly polarized photolysis laser beam (Fig. 2; p. 1937 col. 3: right circularly polarized laser light at 193nm was used to photolyze the HCl beam; p. 1938 col. 2: both Cl and H are electron spin polarized); 
However, Rakitzis is silent on the specifics of a nozzle and a chamber, and fails to disclose guiding, accelerating and neutralizing the resultant spin polarized Hydrogen isotopes.
Hershcovitch also teaches producing spin polarized hydrogen (cols. 3-4), comprising
a photodissociation chamber (Hershcovitch Figs. 1-2: “cavity”);
guiding the molecular beam out of the photodissociation chamber (magnetic field lines 3); 
accelerating the spin polarized Hydrogen isotopes (accelerator 7); and 
neutralizing the spin polarized Hydrogen isotopes to generate a neutral beam (col. 5 ll. 4-16: selective neutralization of the spin polarized H- ions is performed).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known techniques of the experimental setup of Hershcovitch to the method of Rakitzis. According to Hershcovitch col. 1 ll. 20-48, this setup 
Furthermore, in a related invention, Anatole at col. 2 ll. 18-32 teaches forming atomic jets and at col. 4 ll. 72- col. 5 ll. 5 teaches a nozzle to produce the jets. It would have been obvious to combine the nozzles taught by Anatole with the HCl molecule beam expansion of Rakitzis. This would have helped to prepare the beam for spin polarization by spreading it out in a desired form.

Regarding claims 3 and 16, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claims 1 and 15, respectively, further comprising selecting molecules of the molecular beam having a predetermined orientation after photodissociating (Rakitzis p. 1937 col. 1: molecules can be separated by Ω’= +1 state, Ω’= -1 state, and Ω’= 0 state, each corresponding to different orientations; for Ω’= 0 state, parallel orientation may be selected).

Regarding claim 6, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 1, wherein the circularly polarized photolysis laser beam is a short pulsed laser beam (Hershcovitch Fig. 2: “Lyman Alpha lasers are available having Power levels of 100 watts in pulses of 10's of nanoseconds. Utilization of such a laser for the laser 4 shown in FIG. 2 is the preferred arrangement for practicing the process of the invention”). It would have been obvious to one of ordinary skill in the art to apply the known technique of a pulsed laser taught by Hershcovitch, to the base method of Rakitzis. This would have enabled higher power for more polarization effects. 

Regarding claim 7, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 1, further comprising ionizing the spin polarized Hydrogen isotopes by 

Regarding claim 8, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 7, wherein ionizing the spin polarized Hydrogen isotopes is performed before photodissociating the molecular beam (Hershcovitch col. 2 ll. 1-16: please refer to the discussion of claim 7).

Regarding claim 9, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 7, wherein ionizing the spin polarized Hydrogen isotopes is performed after photodissociating the molecular beam (Hershcovitch col. 2 ll. 1-16: please refer to the discussion of claim 7).

Regarding claim 10, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 1, further comprising applying a strong magnetic field to the spin polarized Hydrogen isotopes after photodissociating (Hershcovitch Figs. 1–2 magnetic field 3). It would have been obvious to one of ordinary skill to have applied a strong magnetic field, for the purpose of bending an ionized photo-dissociated beam toward an accelerator and toward useful 
Regarding claim 11, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 1, further comprising: providing the compound molecules in a mixing chamber; and mixing the compound molecules with an inert gas or an inert molecule in the mixing chamber thereby obtaining a mixture, and wherein the mixture is passed through a nozzle (Rakitzis p. 1937 col. 3: HCl molecules are mixed with the inert gas helium, which when combined with the method of Anatole would have resulted in being passed through a nozzle).

Regarding claim 12, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 1, wherein photodissociating comprises photodissociating molecular beam into spin-polarized Hydrogen isotopes and second elements (Rakitzis p. 1937 col. 3, p. 1938 col. 2: H isotopes and secondary Cl elements are produced).

Regarding claim 13, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 1, wherein the second element is selected from any of Fluorine (F), Chlorine (Cl), Bromine (Br), Iodine (I), Mercury (Hg), Oxygen (O) and Sulfur (S) (Rakitzis p. 1937 col. 3, p. 1938 col. 2- Cl is the second element).

Regarding claim 14, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 1, wherein the generated neutral beam of spin polarized Hydrogen isotopes comprises at least 50% of the compound molecule Hydrogen isotopes spin polarized (Rakitzis p. 1938 col. 2: 72% polarization is attained).
Regarding claim 17, Rakitzis modified by Hershcovitch and Anatole discloses the .

Claims 29–31 are rejected under 35 U.S.C. 103 as being unpatentable over Warren Stearns et al*, US 4724117 A, (hereinafter “Stearns”) in view of Rakitzis modified by Hershcovitch and Anatole.
Regarding claim 29, Stearns discloses a nuclear reactor system comprising: 
a nuclear reaction module to host a nuclear reaction; (Stearns Fig. 1: fusion reactor 16)
at least one photodissociation system according to claim 15 (please refer to the discussion of claims 1 and 15); 
a collision module defining an area wherein the spin-polarized Hydrogen isotopes produced in the photodissociation system(s) collide (Fig. 1: collisional module 17); and 
a connector to connect the nuclear reaction module to the collision module of the nuclear reactor system (connectors 12 and 14).
It would have been obvious to one of ordinary skill to the combine the fusion reactor system of Stearns with the photodissociation system taught by Rakitzis modified by Hershcovtich and Anatole. Various prior arts including Hershcovitch cite using the photodissociated beam for various applications after being accelerated, and a nuclear fusion reactor is one type of application 
Regarding claim 30, Stearns modified by Rakitzis, Hershcovitch, and Anatole discloses the nuclear reactor system according to claim 29, wherein the collision module is connected to the photodissociation system(s) and to the reaction module (Stearns: the collision module 17 is connected to the reaction module 16 and to the source of polarized atoms 19/ion source 13 corresponding to Rakitzis’ photodissociated system).

Regarding claim 31, Stearns modified by Rakitzis, Hershcovitch, and Anatole discloses the nuclear reactor system according to claim 29, wherein the collision module is arranged within one of the at least one photodissociation systems (Stearns Fig. 1: the collision module is arranged near the source of polarized atoms or molecules. It would have been obvious to one of ordinary skill to rearrange the location of the collision module to be within the photodissociation system, for the purpose of efficient beam production with low losses).
 
Allowable Subject Matter
Claims 2 and 4–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Rakitzis modified by Hershcovitch and Anatole discloses the method according to claim 1, no prior art, either alone or in combination, teaches or suggests aligning molecular bonds in a predetermined orientation before photodissociating. Stearns, Hershcovitch and others teach polarizing ions using the laser beam itself rather than before interaction with the 
Regarding claim 4, Odiorne teaches exciting HCl molecules rovibrationally, however it is unrelated to photodissociation and unrelated to an intermediate hyperfine state because it is directed to improving chemical reactions rather than to a beam of molecules.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Honig also teaches hydrogen molecules as a source for photodissociation. Stearns at 45 also teaches photodissociation using lasers, and Stearns at Fig. 4 53,54,64,66 also teaches photodissociation using circular polarization lasers, and guiding and accelerating beams.

Conclusion
It is suggested to combine an objected claim into the independent claims in order to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.


Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646